DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of forming a wagering contract. This is a method of organizing human activities because it is a fundamental economic practice of long standing. 
This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because roulette wheels, tables, playing chips with RFID, displays (i.e., towers for listing numbers) and electric eyes are all old and well-known in the art. 
Double-ball roulette wheels on gaming tables are so well known that there is a classification just for them – A63F5/0088.
Fentz et al. (United States Patent Number 5,775,993) discloses that the tower (60) is a standard PC-compatible system.  (Fig 3A)
Nguyen et al. (WO 2007149180) discloses that gaming chips with RFID tags are well-known. (¶0027)
Stasi et al. (United States Pre-Grant Publication 2010/0273547) discloses that electric eyes are conventional. (¶0143)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AJA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1-3, 6 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sher (United States Patent Number 5,755,440). 
Claim 1: Sher teaches a roulette based game system. (Title) There is a roulette wheel (100) with an upper track (107) and a lower track (108) around a circumferential edge of the roulette wheel. (Fig 1A) There are a series of numbered and color coded pockets (105) arranged in a circle concentric with said roulette wheel. (Fig 1A) There is a first roulette ball (113) and a second roulette ball (114) for simultaneous play using the upper track and the lower track of the roulette wheel. (Col 4, 5-10) There is a table surface (411) holding the roulette wheel (100) and a betting layout (413) in a grid corresponding to the number of pockets in the roulette wheel for placing bets on the outcome of a roll of the roulette wheel. (Fig 4) 
	While Sher does not explicitly teach that the upper and lower tracks have cross-sectional curvatures that complement the first and second balls respectively. The balls would not roll within the tracks unless the cross-sectional curvatures complemented the curvature of the respective balls. It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Sher (to the extent modification is needed) such that the upper and lower tracks have cross-sectional curvatures that complement the first and second balls respectively so that the balls will roll in their respective track.
Claim 2: The first and second ball land in separate pockets or land in the same pocket. They cannot do otherwise. Those are the only two choices.
Claim3: Sher teaches placing bets on the outcome of a roulette wheel roll by placing chips on the betting layout (Col 3, 4-13) As with all roulette wheels, Sher teaches spinning the roulette wheel; launching the first and second balls in the upper and lower tracks, respectively (Col 4, 5-10) determining which numbered and color coded pockets the first and second ball land in when the roulette wheel stops spinning; determining which bets paid off; and rewarding the winning bets. This is how roulette is played.  Regarding the curvature of the tracks, see claim 1.
Claim 6: Sher teaches the invention substantially as claimed. Sher teaches that the pockets may be numbered in any way the designer sees fit (Col 4, 47-51) but fails to teach that the series of numbered and color coded pockets correspond to 75 numbers, the 75 numbers consisting of 0, 00, O00, and 1-72. The number of pockets determine the odds available in the game. Determining the odds of a game to provide a desired level of profitability is an essential part of a game designer’s skill. One of ordinary skill must know how to determine the odds of a game to provide a desired level of profitability in order to stay in business. It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Sher to have the series of numbered and color coded pockets correspond to 75 numbers, the 75 numbers consisting of 0, 00, 000, and 1-72 in order to carry out Sher’s disclosure that the pockets may be numbered as the designers see fit and in order to determine the desired profitability of the game. 
Claim 7:.
Claims 4 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sher as applied to claim 3 above, and further in view of Sorge (United States Pre-Grant Publication 2012/0061912). 
Claim 4: Sher teaches the invention substantially as claimed. Sher teaches that the pockets may be numbered in any way the designer sees fit (Col 4, 47-51) but fails to teach that the series of numbered and color coded pockets correspond to 63 numbers, the 63 numbers consisting of 0, 00, 000, and 1-60. Sorge teaches such a numbering system for the wheel. (0170) This reduces the impact of wheel bias that affects bettor payouts for multi-number bets. (Sorge, Abstract) It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filmg to have modified Sher in view of Sorge such that the series of numbered and color coded pockets correspond to 63 numbers, the 63 numbers consisting of 0, 00, 000, and 1-60 so that the impact of wheel bias that affects bettor payouts for multi-number bets is reduced.
Claim 5: Sorge teaches that the layout has a grid of 63 numbers (0, 00, 000, 1-60), and areas for placing bets on one or more of the following: 1st 20 numbers (1- 20), 284 20 numbers (21-40), and 3 20 numbers (41-60); numbers 1-30, numbers 31- 60; even or odd, red or black; and 2 for 1. See Fig 3.
Claim 8 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sher as applied to claim 3 above, and further in view of Moore et al. (United States Pre-Grant Publication 2012/0252564) 
Claim 8: Sher teaches the invention substantially as claimed but fails to teach a set of playing chips have radio frequency identification (RFID), or other locating devices that interact with the grid to determine chip placement on the betting layout to 
Claim 9: Sher teaches the invention substantially as claimed but fails to teach a tower having a listing of numbers to indicate past numbers, with current numbers for a roll set as flashing. Moore teaches a tower (370) having a listing of numbers to indicate past numbers. (0100) This allows a player to have information about past play. It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Sher in view of Moore to include a tower having a listing of numbers to indicate past numbers in order to give player to have information about past play. Flashing current numbers for a roll is clearly a matter of design choice that would attract the attention of the player to the flashing numbers.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sher as applied to claim 3 above, and further in view of Towers (United States Patent Number 5,836,583). 
Claim 10: Sher teaches the invention substantially as claimed but fails to teach an electric eye. Towers teaches an electric eye (photodetector, 9) that is used to sense the presence of the ball. This allows the system to collect information for statistical processing. (Col 1, 12-15) It would have been obvious to one of ordinary skill at the art at . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached for additional references cited in the parent case.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799